Citation Nr: 1203461	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-19 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to May 1979. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which-in pertinent part, denied the benefit sought on appeal.  The rating decision also denied increased ratings for the Veteran's service-connected disabilities.  The Veteran, in his notice of disagreement, however, specifically limited his appeal to the denial of a TDIU. 

In support of his claim, the Veteran testified at the RO's office in Albuquerque, NM, (Travel Board hearing) held before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing testimony is of record and has been reviewed.  The Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connected benefits for migraine headaches, rated 50 percent; tinnitus, rated 10 percent; bilateral otitis media, rated 10 percent; panasinusitis, rated 10 percent; and right ear hearing loss, rated as 0 percent, for a total combined rating of 60 percent.   

2.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation. 

3.  The preponderance of the evidence shows no plausible basis for further referral for consideration of a TDIU on an extraschedular basis.


CONCLUSION OF LAW

The criteria for a TDIU or for further referral for consideration of TDIU on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative asserts that VA failed to assist the Veteran with his claim.  At the hearing the Veteran's representative requested another examination of the Veteran so that could consider whether referral for extraschedular consideration is warranted. see Transcript, p. 11.  In as much as the Veteran was examined prior to the hearing and there are no records indicating subsequent treatment, and the Board will in fact consider the propriety of a referral for extraschedular consideration, another examination is not shown to be necessary or required.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations
 
For VA purposes, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Marginal employment (generally, where the disabled person's earned annual income does not exceed the amount established by the Bureau of the Census as the poverty threshold for one person) shall not be considered substantially gainful employment.  However, if the total rating is based upon a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).


Analysis

Per the May 2009 rating decision, the Veteran's current service-connected disabilities are: migraine headaches, currently rated as 50 percent disabling; tinnitus, current rated as 10 percent disabling; post-operative bilateral otitis media, currently rated as 10 percent disabling; pansinusitis with post-operative headaches, currently rated as 10 percent disabling; and, right ear hearing loss, currently rated as noncompensable, for a total combined rating of 60 percent.  See 38 C.F.R. § 4.25.  As noted in the Introduction, the Veteran did not dispute the evaluation of his disabilities as determined in the May 2009 rating decision.

The Veteran meets the multi-disability requirement that at least one disability be rated at 40 percent or more, but-at 60 percent, he does not meet the required total combined rating of 70 percent required for schedular consideration.  38 C.F.R. § 4.16(a).  Nonetheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Hence, the question remains whether the Veteran's service-connected disabilities, regardless of age, prevents him from securing and following substantially gainful employment per 38 C.F.R. § 4.16(b). 
   
Rating boards are required to submit to the Director, Compensation and Pension Service (Director), for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  As is the case with increased rating claims, see 38 C.F.R. § 3.321(b)(1),  the Court Of Appeals For Veterans Claims (Court) has held that, where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

The Veteran relies solely on his migraine headaches disability as the basis for his claim of entitlement to a TDIU.  Both in written submissions and in his hearing testimony, the Veteran asserts that, while he has been able to obtain employment, he was eventually terminated because of the time he had to take off because of his headaches.  He claims that has occurred over 20 times since the mid-1990s.

The Veteran's formal application for a TDIU (VA Form 21-8940) reflects that he completed two years of college and vocation technical training in heating and air conditioning.  The form also reflects that the Veteran last worked as a service technician from December 2007 to February 2008, during which he lost 16 days from work.  The Veteran asserts that he has had to live with two choices because of his headaches disability: 1) disclose his headaches disability on employment applications and not be hired at all; or 2) do not disclose his headaches disability, and then end up being terminated because of frequent absenteeism due to the headaches.  Plainly, the Veteran asserts, neither is a desirable result.

In July 2008 the RO received two reports of employment information (VA Form 21-4192) from two of the Veteran's former employers.  One noted the Veteran's termination in May 1996 because he did not complete his probationary period secondary to time off for headaches.  The other form reflects the Veteran was employed from 1985 to 1997, when he was terminated because it was never known when the Veteran would be sick.  The form, and a separate statement by the employer, Mr. T, notes some accommodation was tried for two years before he eventually laid off the Veteran.  Mr. T noted the Veteran was an excellent employee, but he needed someone more reliable.  Both Mr. T and another friend of the Veteran noted in statements that the Veteran's headaches often caused him to have to either stop or cancel fishing trips.

The medical evidence of record shows the Veteran's history of complaints of headaches since 1996.  The various VA examination reports note the Veteran reported a change in the frequency, nature, and severity of his headaches in 2003, and significantly so in 2006.  A June 2003 VA entry notes the Veteran reported periodic headaches which the Veteran found disabling.  A May 2005 entry notes he reported headaches as his major complaint.  They came on suddenly and lasted about an hour.  Vicodin provided relief.  The March 2006 VA respiratory examination report reflects the Veteran reported that, as of 2003, his headaches increased to 10 to 15 episodes per month.  A July 2006 outpatient entry notes the Veteran reported continued headaches, up to 16 times a month, but Vicodin was adequate for relief.  He consumed the Vicodin when he felt symptoms coming on.  The March 2007 VA brain examination report, however, notes the Veteran reported he experienced headaches weekly but not daily.  They lasted one to two days, during which activity was not possible.  The Veteran also reported his increased absenteeism and the severity of the headaches themselves precluded employment.  The examiner noted that, except for a left ear hearing loss, the neurological examination as normal.  No opinion on employability was proffered.

An October 2007 outpatient entry for new patients notes the Veteran reported mild weekly headaches without nausea, vomiting, or visual changes.

The April 2009 VA neurological examination report reflects the examiner reviewed the Veteran's medical records and noted the fact the Veteran reported mild weekly headaches in October 2007, and denied headaches in December 2008, as compared to the current significant increase in frequency.  The Veteran reported he had continued to have severe headaches approximately 15 times a month since his last VA examination.  The Veteran described the headaches as being preceded by visual auras so severe that he had to stop driving and call someone to pick him up.  He reported further that Vicodin provided poor or no relief.  The examination report notes the headaches as weekly and prostrating, and they lasted one to two days.  Based on the clinical examination and review of the records, the examiner noted there was no evidence of gait disturbance, incoordination, or ataxia that would elicit balance concerns; thus, the examiner opined employment was not precluded on either of those bases.  The same held true for sinus infections, as the Veteran could be treated successfully with antibiotics on an as-needed basis, and would require little time off.  As concerned the impact of the Veteran's headaches, the examiner noted that, based on the outpatient entries that noted less frequent and severe headaches than those then currently reported by the Veteran, the Veteran was employable; his headaches could be treated episodically.

It is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30   (1998).  In determining the weight to be assigned to competent evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512   (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran is competent to provide evidence as to the frequency and severity of his headaches disability, as he has first-hand knowledge of such matters.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds the preponderance of the evidence shows the Veteran's headaches have, at times, precluded his ability to drive, and that limitation contributed to Mr. T terminating the Veteran as an employee in the mid-1990s.  Two of the Veteran's friends, Mr. and Mrs. J, noted in a lay statement that there had been times they had to go and pick up the Veteran and drive him home because of his headaches.  The J's did not specify the frequency of their experiences with the Veteran.  The two Forms 21-4292, and Mr. T's statement, indicate the main reason the Veteran was determined to be unreliable was because he eventually could not be relied on to drive to work sites alone or travel out of his local area.  As noted earlier, however, the Forms 21-4192 provide no evidence as to Veteran's current status, or whether the Veteran is capable of performing employment that does not entail driving.
  
The Board notes that the July 1996 VA examination report reflects the Veteran's loss of his job as a heating and air conditioning technician.  It also notes that the Veteran then currently worked at a job where he did not have to drive and could take time off for his headaches.

The Veteran asserted in his written submissions and in his hearing testimony that he could provide many statements from employers who had terminated him because of his headaches.  This assertion notwithstanding, however, no evidence for the period since the 1990s has been submitted for inclusion in the claims file.  The February 2009 VCAA letter encouraged the Veteran to submit any evidence that would support his claim.  The Board also notes that the Veteran's outpatient records do not indicate that his medication is ineffective in aborting his headaches if taken before the full onset of symptoms.  The relevant entries already discussed note that the Veteran's medication is adequate.  As set forth earlier, the April 2009 examination report contains no notation or opinion by the examiner that the Veteran's medication is ineffective.  The medical evidence of record also refutes the Veteran's testimony that he almost bled to death from vomiting because of his headaches, and that he has a Mallory-Weiss (M-W) tear in his esophagus as a result.

VA medical records show the Veteran was diagnosed with the tear in 1987 or 1988 after he was hospitalized secondary to retching and dry heaves.  This was several years prior to the sinus surgery that is the diagnosed etiology for the Veteran's service-connected migraine headaches disorder.  A December 1987 Discharge Summary notes that, while the Veteran and his treating physicians believed the M-W tear was secondary to drainage or post-nasal drip connected to the Veteran's service-connected otitis media, the consulting physician opined that drainage due to the Veteran's middle ear disorder was not sufficient to cause a retching episode that, in turn, would cause a M-W tear.  A November 1989 rating decision denied service connection for the M-W tear as secondary to the ear disorder.  That decision is final, as the Veteran did not appeal it.  See 38 U.S.C.A. § 7105.  The Board finds the Veteran's affirmative assertion at the hearing that his headaches caused it disingenuous at best.  The examiner at the April 2009 examination specifically opined that episodic prostrating migraine headaches did not preclude employability.

In light of the totality of the evidence, the Board finds the Veteran is credible solely as concerns his employability for jobs in the heating and air conditioning field or those that may require him to drive.  The Board rejects the Veteran's credibility as it relates to an assertion that he has been unable to maintain gainful employment at any type of job.  The Veteran's outpatient records do not contain entries that reflect reports of recurrent prolonged periods of debilitation.  (Emphasis added).  Further, the outpatient entries reflect the Veteran's medication is effective; and, as set forth above, medical authority has unambiguously opined that the Veteran is employable.  Thus, the Board finds the totality of the evidence shows preponderance against a grant of TDIU or plausible basis for a referral for extraschedular consideration for TDIU.  38 C.F.R. § 4.16(b); see also Baker, 15 Vet. App. at 10.  As the preponderance of the evidence is against a finding that the Veteran is unemployable due to his service-connected disabilities, entitlement to TDIU must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


